DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 9/23/21. Applicant amended claims 5, 12. Overall, claims 1-16 are currently pending in this application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cass et al. (US 2016/0273501) in view of Wang et al. (US 2010/0236526).
With regard to claim 1:
Cass discloses a fuel system for supplying fuel to a fuel consuming device, said fuel system comprising:
a fuel injector (22) (Fig. 1, par. [0020]) having a fuel injector inlet conduit extending along an axis (Fig. 3),

a nozzle opening (not shown but must have) (Fig. 1), and a valve needle (30) (Fig. 2, par. [0035]) which is moveable to selectively permit and prevent flow of fuel from said fuel injector inlet conduit through said nozzle opening, said fuel injector inlet conduit having a fuel injector inlet conduit seal support flange (not numbered) (Fig. 3) extending radially outward therefrom, thereby proving a seal support shoulder which is traverse to said axis;
a fuel rail assembly comprising a fuel rail (20) (Fig. 1, par. [0020]) having a main fuel passage defined therein which is configured to receive fuel from a fuel source (14) (Fig. 1) and a fuel rail socket (26) having a fuel rail socket bore (not numbered) extending thereinto from a fuel rail socket open end such that said fuel rail socket bore is in fluid communication with said main fuel passage and such that said fuel injector inlet conduit is received within said fuel rail socket (Fig. 3, par. [0022); and
a sealing (76) (Fig. 3, par. [0025]) and which circumferentially surrounds said fuel injector inlet conduit within said fuel rail socket bore such that said sealing ring is compressed between (Fig. 3), and by, said fuel rail socket bore and said fuel injector inlet conduit, thereby sealingly engaging said fuel rail socket bore and said fuel injector inlet conduit and also thereby preventing fuel from passing to said fuel rail socket open end, said sealing (76) (Fig. 3) also engaging said fuel injector inlet conduit seal support flange (not numbered) such that said fuel injector inlet conduit seal support flange axially supports said sealing (76) (Fig. 3).


    PNG
    media_image1.png
    416
    354
    media_image1.png
    Greyscale


However, Cass fails to disclose that the sealing is a metal ring.  
Wang teaches a metal sealing ring (3) (Fig. 1, par. [0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have a metallic sealing ring as taught by Wang in the system of Cass for providing a smaller control link and higher energy efficiency (see Wang, par. [0006]).

With regard to claim 4:
The modified Cass discloses a fuel system as in claim 1, Cass further discloses wherein said fuel injector inlet conduit extends from said seal support shoulder (not numbered) and terminates at a fuel injector inlet conduit inlet end (Fig. 3) such that at no point, in a direction from said seal support shoulder to said fuel injector inlet conduit inlet end, does said fuel injector inlet conduit increase in diameter (Fig. 3).


The modified Cass discloses a fuel system as in claims 4, 1; Cass further discloses wherein in a direction from where said sealing ring engages said fuel rail socket bore to said fuel rail socket open end, at no point does said fuel rail socket bore decrease in diameter (Fig. 3, par. [0025]).

With regard to claim 13:
The modified Cass discloses a fuel system as in claim 1, Cass further discloses wherein said sealing ring (76) is compressed radially between, and by, said fuel rail socket bore and said fuel injector inlet conduit (Fig. 3).

With regard to claim 14:
The modified Cass discloses a fuel system as in claim 1, the modified Cass further discloses wherein said fuel injector inlet conduit (Fig. 3) extends from said seal support shoulder and terminates at a fuel injector inlet conduit inlet end such that said sealing ring (76) is sized to be an interference fit with said fuel injector inlet conduit when said sealing ring engages said seal support shoulder (Fig. 3), and such that said sealing ring is sized to not be an interference fit with said fuel injector inlet conduit when said sealing ring is positioned at said fuel injector inlet conduit inlet end with all of said sealing ring circumferentially surrounding said fuel injector inlet conduit (Fig. 3).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Biasci et al. (US Patent 8,286,612) in view of Wang et al. (US 2010/0236526).
Biasci discloses a fuel system for supplying fuel to a fuel consuming device, said fuel system comprising:

a nozzle opening (28) (Fig. 2), and a valve needle (26) (Fig. 2, col. 4, lines 26-33) which is moveable to selectively permit and prevent flow of fuel from said fuel injector inlet conduit through said nozzle opening, said fuel injector inlet conduit having a fuel injector inlet conduit seal support flange (not numbered) (Fig. 3) extending radially outward therefrom, thereby proving a seal support shoulder which is traverse to said axis;
a fuel rail assembly comprising a fuel rail (18) (see Fig. 1, col. 4, lines 34-36) having a main fuel passage defined therein which is configured to receive fuel from a fuel source (12) (see Fig. 1) and a fuel rail socket having a fuel rail socket bore (not numbered) extending thereinto from a fuel rail socket open end such that said fuel rail socket bore is in fluid communication with said main fuel passage and such that said fuel injector inlet conduit is received within said fuel rail socket (Fig. 3); and

    PNG
    media_image2.png
    325
    398
    media_image2.png
    Greyscale

a sealing ring (48) (Fig. 3, col. 5, lines 53-55) and which circumferentially surrounds said fuel injector inlet conduit within said fuel rail socket bore such that said sealing ring is 
However, Biasci fails to disclose that the sealing ring is a metal ring.
Wang teaches a metal sealing ring (3) (Fig. 1, par. [0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have a metallic sealing ring as taught by Wang in the system of Biasci for providing a smaller control link and higher energy efficiency (see Wang, par. [0006]).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cass et al. (US 2016/0273501) in view of Wang et al. (US 2010/0236526) as applied to claim 1 above, and further in view of Kannan (US Patent 8,069,842).
With regard to claim 2:
The modified Cass discloses a fuel system as in claim 1; however, Cass fails to disclose wherein said sealing ring is a hollow toroid having an outer surface and an inner surface, a slot extending from said outer surface to said inner surface such that said slot is annular in shape and centered about said axis and such that said slot provides fluid communication between said main fuel passage and said inner surface.
Kannan teaches that a ring (76, 80) (Fig. 3) is a hollow toroid having an outer surface and an inner surface (Fig. 3); a slot (G) (Fig. 5) extending from said outer surface to said inner surface and such that said slot provides fluid communication between said main fuel passage and said inner surface (Fig. 3).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have a sealing ring being a hollow toroid having an outer surface and an inner surface; and a slot extending from said outer surface to said inner surface
such that said slot is annular in shape and centered about said axis as taught by Kanna in the system of Cass for limiting the radial deformation of the ring so that the tensile stress on the ring is well below the fatigue limit at maximum engine operating pressure (see Kanna, col. 5, lines 10-15).
However, the modified Cass fails to disclose that said slot is annular in shape and centered about said axis.
It would have been an obvious matter of design choice to have the slot of Kannan in annular shape and centered about said axis, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 3:
The modified Cass discloses a fuel system as in claim 2, Kannan further teaches wherein said slot (G) (see Fig. 5) is oriented to be opposed to said fuel injector inlet conduit seal support flange (see Fig. 3).

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cass et al. (US 2016/0273501) in view of Wang et al. (US 2010/0236526) as applied to claim 1 above, and further in view of Murphy et al. (US Patent 5,394,850).
With regard to claim 15:
The modified Cass discloses a fuel system as in claim 1; however, the modified Cass fails to disclose a sealing ring retention ring which circumferentially surrounds said fuel injector 
Murphy teaches a sealing ring retention ring (82) which circumferentially surrounds said fuel injector inlet conduit such that said sealing ring (80) (see Fig. 3) is located axially between said seal support shoulder (84) and said sealing ring retention ring (82) and such that said
sealing ring is in contact with both said seal support shoulder (84) and said sealing ring retention ring (82) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a sealing ring retention ring which circumferentially surrounds said fuel injector inlet conduit such that said sealing ring being located axially and in contact with both said seal support shoulder and said sealing ring retention ring as taught by Murphy in the system of Cass for providing the pressurized fuel in the fuel rail to inlet tube of fuel injector without external leakage and fuel being injected from nozzle into the introduction passage without leakage (see Murphy, col. 3, lines 56-60).

With regard to claim 16:
The modified Cass discloses a fuel system as in claim 15, Murphy further teaches a sealing ring retention ring (82) inner periphery which engages said fuel injector inlet conduit (76) in an interference fit (see Fig. 3).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered and they are deemed persuasive, therefore, the last final rejection is hereby withdrawn and a new non-final rejection is set forth above. 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 




/D.T./
Examiner, AU 3747

/HAI H HUYNH/Primary Examiner, Art Unit 3747